
	
		II
		111th CONGRESS
		1st Session
		S. 1846
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2009
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the suspension of duty on
		  cloquintocet-mexyl.
	
	
		1.Cloquintocet-mexyl
			(a)In
			 generalHeading 9902.12.57 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 cloquintocet-mexyl) is amended by striking the date in the effective period
			 column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
